PRESSRELEASE www.HelixESG.com Helix Energy Solutions Group, Inc. ·400 N. Sam Houston Parkway E., Suite 400·Houston, TX77060-3500· 281-618-0400·fax: 281-618-0505 For Immediate Release11-013 Date:July 25, 2011Contact: Stephen Powers Director, Finance & Investor Relations Helix Reports Second Quarter 2011 Results HOUSTON, TX – Helix Energy Solutions Group, Inc. (NYSE: HLX) reported net income of $41.3 million, or $0.39 per diluted share, for the second quarter of 2011 compared with a net loss of $85.6 million, or $(0.82) per diluted share, for the same period in 2010, and net income of $25.9 million, or $0.24 per diluted share, in the first quarter of 2011.The net income for the six months ended June 30, 2011 was $67.2 million, or $0.63 per diluted share, compared with a net loss of $103.4 million, or $(1.00) per diluted share, for the six months ended June 30, 2010. Owen Kratz, President and Chief Executive Officer of Helix, stated, “Our Contracting Services segment rebounded nicely in the second quarter, allowing us to follow a good first quarter with an even better one.Both our Well Intervention and Robotics businesses saw a sharp increase in activity and performance levels while our pipelay business continued to lag due to a weak Gulf of Mexico business environment.During the second quarter, we repaid $111 million of debt while increasing the size and extending the maturity of our credit facility, an indicator of the continued strengthening of our balance sheet.” * Summary of Results (in thousands, except per share amounts and percentages, unaudited) Quarter Ended Six Months Ended June 30 March 31 June 30 Revenues $ Gross Profit (Loss): Operating $ 39
